       Case 1:14-cv-03625-VSB-KNF Document 166 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------X
 ADELAIDO GALEANA and NICOLAS                                               AFFIDAVIT OF
 GALEANA, individually and on behalfof                                      SERVICE
 others similarly situated,

 Plaintiff,                                                                14-cv-3625

-against-

MANHASAN INC. (d/b/a ENTHAICE) and
JUNTIMA NETPRACHAK,

Defendants.
--------X

STATEOFNEWYORK      )
                   ) SS.:
COUNTY OF NEW YORK )

         ILEANA GOMEZ, being duly sworn, deposes and says:

        Deponent is not a party to this action and is over the age of eighteen years and :resides in the
State of New York.

        On July 28, 2021, I served copies of the Proposed Findings of Fact and Concltision of Law
                                                                                          I



(Dkt. No. 162), Memorandum of Law (0kt. No. 163), Declaration of Michael Faillace' and Exhibits
(Dkt. No. 164), and Proposed Default Judgment (0kt. No. 165), by First Class Mail via The United
States Postal Service to:

                Manhasan Inc.
                3521 72ND ST APT IA
                FLUSHING NY 11372-
                4014

                Juntima Netprachak
                3320 31ST AVE
                ASTORIA NY 11106-1431



       Sworn to before me on this
       30th of July 2021

                                                        Michael Faillace & Associates, PC
       Notary Public
